The opinion of the court was delivered by
McBnery, J.
The defendant was tried on an information filed in the office of the clerk of the District Court, and, in accordance with provisions of Act 35 of 1880, convicted and sentenced to pay a fine of over three hundred dollars. He appealed.
He filed a motion for a new trial and in arrest of judgment.
The motion for a new trial is based on alleged errors of the trial judge on sustaining peremptory challenges by the State to certain jurors, and to the charge of the court “ that all parties aiding or abetting in any manner, for any purpose, or for no purpose, any person retailing spirituous liquors without a license, was equally guilty as the actual owner of the liquors, and that said charge was misleading,” etc. There were no exceptions taken at the time and bills reserved to the ruling of the trial judge. We can not therefore notice these alleged errors referred to and embraced in a motion for a new trial for the first time. We- may add, however, that there 'is no force in the motion and that it is entirely without merit.
The matter urged in the motion for arrest of judgment is identical with the issues presented in a like motion in the case of State vs. Jackson, No. 1273, just decided.
For the reasons in that ease and those herein assigned, the judgment appealed from is affirmed.